Citation Nr: 1011708	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-36 009	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Togus, Maine


THE ISSUES

1.  Whether a January 20, 2010 Board decision addressing the 
issue of entitlement to service connection for a chronic back 
disorder should be vacated.

2.  Entitlement to service connection for a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

In September 2006, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  In a 
December 2006 decision, the Board denied the Veteran's claim.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 2009 memorandum 
decision, the Court vacated and remanded the matter for 
further proceedings.  In July 2009, the Board remanded the 
matter to afford the Veteran another Board hearing.  In a 
January 2010 decision, the Board again denied the Veteran's 
claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).  

At the time of the January 2010 Board decision, the record 
showed that the Veteran was scheduled for a Board hearing in 
October 2009.  On the date of the hearing, the Veteran's 
representative filed a motion to reschedule.  The undersigned 
granted the motion and another hearing was scheduled for 
December 2009.  The Veteran did not report to this hearing.  
Thus, the Board proceeded with its decision on the basis that 
his request for a hearing before a member of the Board was 
considered withdrawn.  See 38 C.F.R. § 20.704 (2009).  

In a letter received in February 2010, the Veteran's 
representative stated that the Veteran never received 
notification that the motion to reschedule the hearing had 
been granted or that another hearing had been scheduled.  The 
representative also indicated the Veteran's continued desire 
for a hearing.  

As noted above, although the record previously indicated that 
the Veteran had been scheduled for a December 2009 Board 
hearing, after further investigation, including 
correspondence with the RO, the Board has determined that the 
Veteran was indeed never notified of the newly rescheduled 
hearing.  Thus, the Veteran has been denied due process of 
law.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

Accordingly, the January 20, 2010 Board decision addressing 
the issue of entitlement to service connection for a chronic 
back disorder is vacated.


REMAND

In light of the above, the RO should schedule the Veteran for 
a Board hearing at the RO (that is, a Video Conference Board 
hearing).  As the RO schedules Video Conference Board 
hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should schedule the Veteran for a 
Video Conference Board hearing in 
accordance with applicable procedures.  
The Veteran and his representative should 
be notified of the time and place to 
report for the hearing.  The notification 
letter should be associated with the 
claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



